Citation Nr: 1013421	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  03-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In March 2005 the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2005 the Board remanded this matter to the RO via the 
AMC in order to afford the Veteran a VA examination.  The 
claims folder now before the Board is marked as a rebuilt 
folder.  Contained in the rebuilt folder are several pages of 
e-mails from June 2009 indicating that VA was trying to 
locate the Veteran's claims file.  Of note is the rebuilt 
file does not appear complete.  For example, there are no 
service treatment records associated with the rebuilt file.  

In July 2009, the Veteran submitted a document which was an 
e-mail sent to the Veteran from VA in June 2009 and annotated 
by the Veteran.  In the e-mail, VA asked that the Veteran 
send VA a copy of his claims folder.  

The Veteran annotated the e-mail stating that he sent all of 
the material that he could copy.  He stated "I did not copy 
all supporting data."  

VA has a duty to obtain evidence held by a Federal agency and 
those efforts must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b).  In this case additional 
pertinent records were apparently once in the possession of 
VA.  The efforts to locate the Veteran's original claims file 
are insufficient for the Board to determine that the claims 
file no longer exists or that further efforts to obtain the 
claims file would be futile.  Hence, on remand the RO/AMC 
must continue to search for the Veteran's original claims 
file until such time as the claims file is obtained or it is 
reasonably certain that further efforts to obtain the 
original claims file would be futile.  In the latter instance 
the efforts to locate the Veteran's claims file must be fully 
documented and associated with the rebuilt file.  

The rebuilt claims file does not contain a transcript of the 
video-conference hearing conducted before the undersigned in 
March 2005.  On remand, the RO/AMC must contact the Veteran 
and his representative and ask them if they have access to 
that transcript and will provide a copy to VA.  If the 
transcript is not obtained, the Veteran must be provided an 
opportunity for another hearing before a member of the Board.  

Finally, in reviewing the rebuilt file, it appears that there 
was some confusion as to why the Veteran failed to report for 
a scheduled VA examination.  On remand the Veteran should be 
afforded another opportunity to undergo a VA examination with 
regard to his claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Continue efforts to locate the 
Veteran's original claims file until the 
original claims file is either located or 
it is reasonably certain that additional 
efforts to locate the original claims file 
would be futile.  If the claims file is 
located, consolidate the original file 
with the rebuilt file.  If the original 
claims file is not located, document all 
efforts to locate the claims file and 
associate such documentation with the 
rebuilt claims file.  

In the latter instance, send the Veteran 
and his representative a letter informing 
them that the original claims file cannot 
be located, informing them of what 
evidence is contained in the rebuilt 
claims file, and inviting them to submit 
additional evidence.  In particular, the 
RO/AMC must request that the Veteran or 
his representative provide VA with a 
transcript of the Board hearing conducted 
in March 2005.  This letter must also 
provide the Veteran with the notice 
required by the VCAA for a service 
connection claim.  

2.  After the above is completed, schedule 
the Veteran for VA examination to assess 
the current nature and etiology of any 
hearing loss.  Prior to the date of the 
examination, send the Veteran and his 
representative a letter informing him that 
if he fails to report for the examination 
without good cause shown his claim will be 
rated based on the evidence of record.  

The claims file should be provided to the 
examiner, the examiner must review the 
claims file, and the examiner must 
annotate his or her report as to whether 
the claims file was reviewed.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
that any current bilateral hearing loss 
was caused by the Veteran's active service 
or any incident during that service, and 
whether any current hearing loss is the 
result of inservice aggravation of any 
pre-service ear condition.  The examiner 
must address all evidence, including the 
Veteran's own reports, regarding pre-
service, in-service, and post-service ear 
problems.  A complete rationale must be 
given for all opinions rendered.  

3.  Then, readjudicate the claim for 
service connection for a hearing loss 
disability.  If the decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  

4.  If a transcript of the March 2005 
Board hearing is not located and 
associated with the claims file, afford 
the Veteran an opportunity for a hearing 
before a member of the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


